

EXHIBIT 10.33
10b5-1 Issuer Repurchase Instructions


Issuer Securities Repurchase Instructions, dated June 11, 2008 (the
“Instructions”), between Nathan’s Famous, Inc. (the “Issuer”) and Mutual
Securities, Inc. (the “Broker”).


WHEREAS, Issuer has previously publicly announced a Securities Repurchase
Program (the “Program”) for the repurchase of up to 500,000 shares of its common
stock, par value $0.01 per share (the “Common Stock”);


WHEREAS, as part of the Program for the repurchase of its Common Stock, Issuer
desires to implement the instructions set forth herein (the “Instructions”); and


WHEREAS, Issuer desires to appoint Broker as its single broker to repurchase
shares of Common Stock on its behalf in accordance with these Instructions and
the Program;


NOW, THEREFORE, the Issuer and Broker hereby agree as follows:


1. Trading Requirements


(a) Broker shall effect a repurchase (each a “Purchase”) of shares of Common
Stock on each day on which the Nasdaq Global Market (“Nasdaq”) is open for
trading at a price not in excess of the price per share limitations set forth in
Exhibit A to this Agreement.


(b) Broker shall purchase shares of Common Stock on the open Nasdaq market or in
block purchases, subject to the (i) price per share and volume limitations set
forth in Exhibit A to this Agreement, (ii) the termination provisions for these
Instructions as set forth in Section 2 below, and (iii) any other limitation as
set forth in these Instructions.




2. Effective Date/Termination. The Instructions shall become effective as of
June 16, 2008, and shall terminate upon the earlier of:


(a) June 15, 2009;


(b) such time as the aggregate purchase price for all shares of Common Stock
purchased under these Instructions equals Six Million Dollars ($6,000,000.00),
including without limitation all applicable fees, costs and expenses;


(c) the receipt of written notice from the Issuer requesting the termination of
the Instructions; provided that Issuer may request termination under this
subsection 2(c) whenever a failure to do so would cause or contribute to, or
allow or contribute to the continuation of, a breach of a covenant or obligation
of Issuer in connection with any obligation other than those arising solely
under these Instructions; or


1

--------------------------------------------------------------------------------


(d) any time any trade contemplated hereunder shall result in a violation of, or
adverse consequences under, applicable securities laws.


3. Representations and Warranties.


(a) Issuer represents and warrants that the Purchase of Common Stock pursuant to
these Instructions has been duly authorized by the Issuer and is consistent with
the Issuer’s Program.


(b) Issuer understands that Broker may not be able to effect a Purchase due to a
market disruption or a legal, regulatory or contractual restriction applicable
to the Broker, in contrast with an exercise of discretion by Broker. If any
Purchase cannot be executed due to a market disruption, a legal, regulatory or
contractual restriction applicable to the Broker or any other event, Broker
shall effect such Purchase as promptly as practical after the cessation or
termination of such market disruption, applicable restriction or other event.


(c) Issuer represents and warrants that it is not aware of material, nonpublic
information and is entering into these Instructions in good faith and not as
part of a plan or scheme to evade the prohibitions of Rule 10b5-1 under the
Exchange Act.


(d) Issuer agrees that it shall not, directly or indirectly, communicate any
information relating to the Common Stock or the Issuer to any employee of Broker
or its affiliates who is involved, directly or indirectly, in executing these
Instructions at any time while these Instructions are in effect. Issuer
acknowledges and agrees that it does not have, and shall not attempt to
exercise, any influence over how, when or whether to effect sales of Common
Stock pursuant to these Instructions.


(e) Broker agrees to notify Issuer by telephone and email, at the following
number and e-mail address, of a Purchase pursuant to these Instructions within
24 hours of any such purchase:


Nathan’s Famous, Inc.
Ronald G. DeVos
516-338-8500
Email Address: redevos@nathansfamous.com


(f) Broker agrees to make appropriate arrangements with the Issuer and its
transfer agent to arrange for the delivery of the shares of Common Stock
purchased pursuant to these Instructions.


4. Compliance with the Securities Laws.


It is the intent of the parties that these Instructions comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) and (c)(2) under the Exchange Act, and
these Instructions shall be interpreted to comply with the requirements of
Rule 10b5-1(c).


2

--------------------------------------------------------------------------------


5. Confidentiality.“Confidential Information” means these Instructions and all
information disclosed by the Issuer to the Broker, in writing, orally or by
inspection of tangible media. Confidential Information shall not include any
information which (a) was publicly known prior to the time of disclosure;
(b) becomes publicly known after disclosure by the Issuer through no wrongful
action or omission of the Broker; (c) is obtained by the Broker from a third
party without breach of such third party’s obligations of confidentiality; or
(d) is independently developed by the Broker without access to the Issuer’s
Confidential Information. Broker agrees (i) not to use or disclose to any third
party Confidential Information for any purpose other than as contemplated by
these Instructions, and (ii) to use reasonable efforts to protect the secrecy of
and avoid unauthorized use and disclosure of the Confidential Information,
including without limitation, using at least the same degree of care it uses to
protect its own confidential information. Notwithstanding the foregoing, Broker
may use or disclose Confidential Information to the extent necessary to exercise
its rights or fulfill its obligations hereunder, and/or to comply with
applicable governmental regulations; provided that if Broker is required by law
to make any public disclosure of Confidential Information to the extent it may
legally do so, it will give reasonable advance notice to the Issuer of such
disclosure and will use its reasonable efforts to secure confidential treatment
of Confidential Information prior to its disclosure.


6. Modification. These Instructions may be modified by Issuer provided such
modification (i) is in writing; (ii) is made in good faith and not as a part of
a plan or scheme to evade prohibitions of Rule 10b-5; and (iii)  is in
accordance with the terms of the Program.


7. Governing Law. These Instructions shall be governed by and constructed in
accordance with the laws of the State of New York.




[SIGNATURE PAGE FOLLOWS]



3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have signed these Instructions as of the
date first written above.
 

 
Nathan’s Famous, Inc.
                       
By:
/s/ EricGatoff
     
Name:
Eric Gatoff
     
Title:
Chief Executive Officer
             
Mutual Securities, Inc.
                       
By:
/s/ Mitchell C. Voss
     
Name:
Mitchell C. Voss
     
Title:
President
 

 

--------------------------------------------------------------------------------

